FILED
                             NOT FOR PUBLICATION                            MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE ALCARAZ-MENDIAZ,                             No. 09-70028

               Petitioner,                        Agency No. A075-256-268

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jose Alcaraz-Mendiaz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d
889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA acted within its discretion in denying as untimely Alcaraz-

Mendiaz’s motion to reopen because it was filed more than 90 days after the BIA’s

final removal order, see 8 C.F.R. § 1003.2(c)(2), and he failed to establish that he

was entitled to equitable tolling of the filing deadline, see Iturribarria, 321 F.3d at

897 (deadline for filing a motion to reopen can be equitably tolled where a

petitioner acts with due diligence).

      Alcaraz-Mendiaz’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                     09-70028